DISSENTING OPINION
While we have great respect for our colleagues views, we feel that precedent as well as public policy require that respondent be suspended from the practice of law for two months.
Section 5.12 of the ABA Standards for Imposing Lawyer Discipline states that, absent aggravating or mitigating factors, “suspension is generally appropriate when a lawyer knowingly engages in criminal conduct . . . [which] seriously adversely reflects on the lawyer’s fitness to practice.”
We feel that cultivation of felonious amounts of marijuana seriously adversely reflects on respondent’s fitness to practice law. We also feel that the two mitigating factors do not remove this misconduct to a lesser sanction, in light of the presence of the one aggravating factor.
We also rely upon In re Berk, 157 Vt. 524, 602 A.2d 946 (1991), particularly the discussion of fitness to practice law at pages 530 through 532. There, the Court held that an attorney who, after thirteen years of practice, nevertheless consciously and knowingly decided to break the law, engaged in criminal acts which “reflect negatively on his professional judgment and detract from public confidence in the legal profession.” Id. at 531, 602 A.2d at 950.
The Berk Court cited with approval the Alaska Supreme Court’s decision of In re Preston, 616 P.2d 1, 5 (1980), which held:
An attorney acts in a position of public trust and is an officer of the court. He has a duty to the profession and the administration of justice, especially to uphold the laws of the state in which he practices.
The Berk Court also relied upon In re McLaughlin, 522 A.2d 999, 1002 (N.J. 1987), where judicial law clerks’ purchase of drugs for personal use resulted in public reprimand, rather than suspension, only because of the clerks’ lack of experience at the bar and because it was the first time the New Jersey court was presented with such misconduct. The McLaughlin court held that, henceforth, a lawyer’s drug-related activities would ordinarily call for suspension.
*634The other cases relied upon in Berk best characterize our feeling about respondent’s conduct here. See Office of Disciplinary Counsel v. Simon, 507 A.2d 1215, 1220 (Pa. 1986) (attorney’s involvement in drug transaction reflected on his ability to practice law because he “knowingly and intentionally shirked his responsibility as an officer of the court and exemplified disrespect for the laws which govern our society”); In re Gorman, 379 N.E.2d 970, 972 (Ind. 1978) (attorney’s drug conviction implicated his fitness to practice law because he “has attempted to place himself above the law and superior to societal judgments”).
Respondent here cultivated three marijuana plants which were approximately four feet high when they were seized. This means that respondent, who had been a lawyer for at least 13 years, knowingly engaged in this criminal activity over a considerable period of time and without regard to his ethical obligation to obey the law. It is activity which the people of Vermont, through their state legislature, have deemed to be a felony, regardless of the fact that respondent eventually pled guilty to a lesser crime. Under the Code of Professional Responsibility, a felony is a “serious” crime. Definitions (5) (amended 1988).
We cannot conceive how knowing, intentional, and prolonged criminal activity by an experienced lawyer can be considered anything but conduct which seriously adversely reflects upon his fitness to practice law, mandating suspension under the ABA guidelines. Such blatant disregard for the law casts serious doubt upon respondent’s commitment to the ethical standards of this profession.
We are disturbed by the majority’s reliance upon the decision in Berk as a high water mark against which all other criminal acts involving illegal drugs will be compared. The imposition of sanctions in each case, despite the ABA guidelines and our experience in reviewing many, many cases, is unique to that particular case. The kinds of sanctions imposed in previous cases are always helpful to reexamine; they do not, however, dictate what sanction must be imposed here.
It is worth recalling that in Berk the appropriate sanction under the ABA guidelines was disbarment. Id. at 532, 602 A.2d at 950. This Board rejected that standard as too draconian in light of the absence of evidence of commercial drug trafficking and in light of many mitigating factors that were present in the Berk case but which are not present here. The majority here has further diluted the ABA guidelines by construing the Berk sanctions as the general rule to be imposed in illegal drug cases.
Finally, we are most disappointed by the majority’s recommendation because it reflects a departure from all other reported cases handled by this Board where criminal conduct has been involved. In all other cases, some period of suspension has been imposed, even where the convictions were for misdemeanors. See In re Massucco, 159 Vt. 617, 613 A.2d 718 (1992) (four month suspension from the practice of law following a conviction for failure to file income tax returns); In re Taft, 159 Vt. 618, 613 A.2d 717 (1992) (four month suspension following conviction for failure to file income tax returns); and In re Free, 159 Vt. 625, 616 A.2d 1140 (1992) (six month suspension following conviction for failure to file income tax returns).
In summary, we urge the Supreme Court to reject the majority’s recommendation as far too lenient and to impose a *635period of suspension of at least two months.